Citation Nr: 0111227	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-08 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from July 1968 to March 1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 1998 RO rating decision that denied service 
connection for PTSD.



FINDINGS OF FACT

1.  During service, the veteran engaged in combat with the 
enemy.

2.  The veteran has a conforming diagnosis of PTSD linked by 
medical evidence to stressors in service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from July 1968 to March 1971.  
He served in Vietnam from April 1969 to March 1970.

Service documents show that the veteran's principal duty was 
field wireman in an Infantry Division while in Vietnam.  His 
unit participated in campaigns against the enemy during his 
service in Vietnam and he was awarded the National Defense 
Service Medal, Vietnam Service Medal, Vietnam Campaign Medal, 
Army Commendation Medal, 2 Oversea Service Bars, and the 
Expert Qualification Badge with Rifle Bar.

Service medical records reveal that the veteran was 
hospitalized from September 1968 to November 1968 after 
sustaining an accidental gunshot wound at his home while on 
leave on September 22, 1968.  The bullet entered the dorsum 
of the right foot and exited from the plantar surface.  The 
service medical records also reveal that he was seen for 
psychiatric problems.  A mental health consultation in August 
1969 revealed a history of problems with nerves since the 4th 
grade.  It was noted that he had been on Librium for anxiety.  
The diagnosis was psychological gastrointestinal distress.  
At the time of his medical examination for separation from 
service in March 1971 he completed a report of medical 
history showing that he had or had had depression or 
excessive worry.  It was noted that he had mild anxiety and 
had been taking medications for 5 months.

The post-service medical records consists of VA reports of 
the veteran's treatment and evaluations in the 1970's and 
1990's.  The reports do not show the presence of PTSD until 
around 1997.  In October 1997 he underwent psychological 
testing in conjunction with an agent orange examination.  He 
gave a history of service in Vietnam.  He reported duty as a 
rifleman for 6-7 months in Vietnam and of being in numerous 
firefights and of exposure to numerous casualties.  He 
reported no wounds to himself.  The provisional diagnosis was 
mild PTSD.

The veteran underwent a VA psychiatric examination in August 
1998.  He gave a history of service in Vietnam.  He reported 
being assigned to infantry for the first 7 months of his 
Vietnam service and of being in numerous combat engagements.  
He reported a close friend was shot by another platoon 
member.  He reported seeing many mortar attacks, some from 
friendly fire, and of seeing troops wounded and killed during 
these attacks.  The Axis I diagnosis was PTSD, mild to 
moderate, as manifested by severe trauma experienced in 
Vietnam with subsequent nightmares, flashbacks, avoiding 
thoughts and activities of Vietnam, anhedonia, restricted 
affect, morbid outlook, insomnia, mood lability, 
hypervigilance and hyperstartle response, anger, and 
irritability.

A review of the records shows that service connection is 
currently in effect for the veteran's residuals of gunshot 
wound to the right foot, rated 20 percent; and a scar of the 
right leg due to the gunshot wound, scars of the right hand 
due to laceration, excision of cyst from the left testicle, 
and a scar from appendectomy, each rated zero percent 
disabling.


B.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a veteran in the development of a claim.  The Board 
finds that sufficient evidence has been obtained with regard 
to the veteran's claims for service connection for PTSD and 
an examination has been performed with regard to the claim.  
The veteran and his representative have been provided with a 
statement of the case that discusses the pertinent evidence, 
and the laws and regulations related to the veteran's claim, 
and essentially notifies the veteran of the evidence needed 
to prevail on his claims.  Additionally, the Board is 
granting the requested benefit.  Under the circumstances, the 
Board finds that there is no prejudice to him by appellate 
consideration of this claim at this time without a prior 
remand of the case to the RO for providing additional 
assistance to the veteran in the development of his claim as 
required by the VCAA.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).

In this case, the Board notes that the veteran's assertions 
that he has PTSD related to combat experiences in Vietnam.  
He was awarded various medals for service in Vietnam, but 
none of the medals denote combat participation.  Service 
documents do not indicate whether he participated in combat, 
but show that his unit participated in campaigns against the 
enemy during his tour of duty in Vietnam.  These records 
indicate that he was assigned to an infantry division and 
that his principal duty was field wireman in Vietnam.  These 
records tend to support the veteran's allegation of combat 
service in Vietnam and do not contradict his statements of 
seeing numerous casualties from mortar attacks while in 
Vietnam.  After consideration of all the evidence, the Board 
finds that it reasonably supports the conclusion that the 
veteran engaged in combat while in service.

Having concluded that the veteran engaged in combat, the 
Board accepts his assertions with regard to having 
experiences in combat, that were later considered to be the 
stressors underlying the diagnosis of PTSD.  The medical 
evidence shows that he has a diagnosis of PTSD related to 
incidents of service.  Hence, there is sufficient evidence in 
the record to satisfy the requirements of 38 C.F.R. 
§ 3.304(f) and to support granting service connection for 
PTSD.




ORDER

Service connection for PTSD is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

